Me. Justice Todd, Je.,
delivered tile opinion of the court.
This is a condemnation proceeding instituted by the People of Puerto Eico against Leticia Ferrer for the adquisition of a certain lot in Santurce in which a storehouse and two small houses are situated, wherein the lower court allowed the intervention of the following persons: (1) Belén Alvarez Torres de Aldea, who alleged to be the real owner of the lot as well-as of the storehouse in question, and (2) Armando Hernández, who alleged to be the owner of said small houses as well as of the business of the storehouse. The plaintiff deposited the sum of $4,637.86 as a just and reasonable compensation for the properties sought to be condemned.
On February 8, 1844,'the People of Puerto Eico and the intervener Armando Hernández submitted a stipulation to the lower court by virtue of which the intervener accepted the sum of $900 as final compensation for the closing of his business and the removal of the small houses, and The People in turn bound itself to deposit in court any difference *383that might exist between the amount deposited and the amount which the court might finally fix as the definite compensation for the other properties, after paying the sums stipulated to the intervener Armando Hernández. The in-tervener Belén Alvarez de Aldea objected to the motion for delivery of compensation filed by Armando Hernández and alleged: (1) that she had not been served with copy of said motion; (2) that not until it was decided who was the real owner of the lot, the storehouse, and the small houses, should delivery of the attached funds be made in whole or in part to any person; and (3) that, although she had no objection to the value of the small houses, $320.93, being paid to the owner thereof, yet she did object to the payment of any other amount to the intervener as compensation for the storehouse, because he was not entitled to any compensation for said storehouse which belonged exclusively to her.
After hearing the parties the lower court rendered judgment on March 3, 1944, approving the stipulation and granting the motion for the delivery of compensation to the in-tervener Hernández, and from this judgment the intervener Belén Alvarez has taken the present appeal, wherein she assigns as an only error that the lower court committed an abuse of discretion and an error of law and that it acted with passion and prejudice,
 We are of the opinion that the appeal taken lacks merit. The appellant in this case has never alleged to be the owner of the two small houses claimed by the appellee. On the contrary, she admitted in the lower court that they belonged to the appellee and she agreed that from the amount deposited the owner be paid what she considered they were worth, $320.93. As to the controversy between the plaintiff and the intervener Hernández about the real value of the two small houses and the business of the storehouse, the intervener Belén Alvarez had no interest therein and the transaction could not prejudice her inasmuch as in the stipulation the plaintiff bound itself to deposit in the office of the clerk *384of the court “any difference that might exist between the amount deposited in the clerk’s office, after having paid to the intervener the amount fixed as compensation by this stip - ulation, and the amount that this court might determine should be paid as final compensation for the other properties involved in this proceeding.”
There is no question that the court could order a partial payment io the intervener Hernández on account of the total sum deposited pursuant to subdivision 3 of § 5A of the Eminent Domain Act (as added by Act No. 2 of April 1, 1941, Sess. Laws, p. 284, and as amended by Act No. 22 of November 21, 1941, Spec. Sess. Laws, p. 68, by Act No. 22 of April 9, 1942, Sess. Laws, p. 386, and by Act No. 19 of November 30, 1942, Spec. Sess. Laws, p. 82) which provides that:
“Upon application of the parties in interest, the court may order that the money deposited in the court, or any part thereof, be paid forthwith for or on account of the just compensation to ha awarded in said proceeding. If the compensation finally awarded in respect to said property, or any part thereof, shall exceed the amount of the money so received by any entitled person, the court shall enter judgment against The People of Puerto Rico . . . for the amount of the difference.” (Italics ours.)
The parties in interest, in so far as the two small houses are concerned, are The People of Puerto Rico and the in-tervener Hernández. The appellant confined her claim to the lot and to the other house. By virtue of the stipulation as well as by law, the intervener is fully guaranteed in her right to receive the just compensation due her for the lot and the house which she alleges belong to her. The People of Puerto Rico could have segregated the value which it deemed reasonable for each one of the properties when making the deposit in court. By virtue of the stipulation it made such segregation by stating that $900 represented the value of the properties of Hernández or the compensation for the damages that might be caused by the expropriation. *385Wliat was left from the amount deposited, $4,637.86, after those $900 were deducted, that is, $3,737.86, represented what the plaintiff considered as the reasonable value of the prop-cities which Ine appellant alleges belong’ to her. The actual situation is the same as if from the very beginning the plaintiff had specified that it deposited in court each one of these amounts — $900 and $3,737.86 — for each one of the inter-veners.
The judgment appealed from must be affirmed.